DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment 
Claims 1, 10-12, 14-17 are amended and filed on 12/4/2020.
Claim Objections
Claim 3, 5 are objected to because of the following informalities:  
In line 1 of claims 3, 5, the applicant fails to address the indicators for these claims as withdrawn.

Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altman (US. 20030195469A1) in view of Sesser et al. (US. 20050263188A1)(“Sesser”). 
Re Claim 1, Altman discloses a medicine injection catheter (Fig. 1, Fig. 4a) for injecting medicine through a wall of a living body (abstract, Fig. 1), the medicine injection catheter comprising: an elongated catheter main body (418) extending in an axial direction (Fig. 4a), the catheter main body possessing a distal end (close to 408) and including a medicine supply lumen 
However, Sesser discloses a fluid regulator (Fig. 1, Fig. 2) and wherein the closing member (60, 62) is moving between the first and seconds positions (close and open (Fig. 1, Fig. 2) the tubular body (54) by moving within the inside space of the cover member (space inside 12 and under 80) in a radial direction intersecting the axial direction of the catheter main body (70, Fig. 1, Fig. 2); a motion conversion mechanism (90, 92) that is configured to automatically converts the retracting motion of the cover member relative to the catheter main body into the movement of the closing member from lumen closed position to lumen open position (Fig. 1, Fig. 2, the motion is automatically as 80 slide over 92, 90, the lumen will close or 80 slide away from 92, 90 , the lumen will be open ) so that the motion conversion mechanism; i) automatically moves the closing member that is in the lumen closed position to the lumen open position in response to the retracting motion of the cover member from first position to the second position (Fig. 2) and opens the lumen of the tubular when the cover member is located at the second position (Fig. 1, wherein the regulator is working base on moving the piston 80 inside the cover member 12).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modifying closing member and the tubular member of Altman so that the closing member moving between the first and second positions within the inside space of the cover member in a radial direction intersecting the axial direction of the catheter main body; a motion conversion mechanism that is configured to automatically convert the retracting  motion of the cover member relative to the catheter main body into the movement  of the closing member the from the lumen closed position to the lumen open position so that the motion conversion mechanism: i) automatically moves the closing member that is in the lumen closed position to the lumen open position in response to the retracting motion of the cover member from the first position to the second position after the distal end of the cover member is brought into contact with the living body; and ii) automatically allows the closing member that is in the lumen open position to move to the lumen closed position in response to the advancing motion of the cover member from the second position to the first position as taught by Sesser for the purpose of using an art recognize elements for restricting/closing the flow inside the tube (Sesser, abstract, wherein both arts related in fluid flow restriction/ closing element inside a tube/catheter, and wherein the check valve/piston, and tubular body of Altman is replaced with piston, pinching arms and the rubber tube (tubular body) of Sesser so that the flow is open when the needle is out and the cover in the contact with tissue surface and close as the needle moves inside the cover member and the cover member away from the tissue surface).
Re Claim 2, Altman fails to disclose wherein the tubular body is flexible, the closing member includes at least one leaf spring which is attached to an inner surface of the cover member and which presses the tubular body from an outer circumferential surface to close the lumen of the tubular body, the motion conversion mechanism includes an inclined surface on the catheter main body that is inclined relative to the axial direction of the catheter main body, and the at least one leaf spring being separated from the inclined surface when the cover member is located at the first position to close the lumen of the tubular body, and the at least one leaf spring being guided by the inclined surface and elastically deformed when the cover member is located at the second position so that the at least one leaf spring is elastically deformed and separated from the outer circumferential surface of the tubular body to thereby open the lumen of the tubular body.
However, Sesser discloses a fluid regulator (Fig. 1,Fig. 2) and wherein the closing member (60, 62) is closing the tubular body (54) by moving within the inside space of the cover member (space inside 12) in a radial direction intersecting the axial direction of the catheter main body (70, Fig. 1, Fig. 2); a motion conversion mechanism (90, 92) that converts the advancing/retracting motion of the cover member relative to the catheter main body into a moving motion of the closing member (Fig. 1, Fig. 2) so that the closing member closes the lumen of the tubular body when the cover member is located at the first position (Fig. 2) and opens the lumen of the tubular when the cover member is located at the second position (Fig. 1, wherein the regulator is working base on moving the piston 80 inside the cover member 12), and wherein the tubular body (54) is flexible (Fig. 1-Fig. 2, ¶0025), the closing member includes at least one leaf spring (60, 62) which is attached to an inner surface of the cover member (Fig. 2) and which presses the tubular body from an outer circumferential surface to close the lumen of the tubular body (Fig. 2), the motion conversion mechanism includes an inclined surface  (90, 92) on the catheter main body (56) that is inclined relative to the axial direction of the catheter main body (Fig. 2), and the at least one leaf spring being separated from the inclined surface when the cover member is located at the first position to close the lumen of the tubular body (Fig. 1), and the at least one leaf spring being guided by the inclined surface and elastically deformed when the cover member is located at the second position (Fig. 2) so that the at least one leaf spring is elastically deformed and separated from the outer circumferential surface of the tubular body to thereby open the lumen of the tubular body (¶0025, Fig. 1).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modifying closing member and the tubular body of Altman so that the tubular body is flexible, the closing member includes at least one leaf spring which is attached to an inner surface of the cover member and which presses the tubular body from an outer circumferential surface to close the lumen of the tubular body, the motion conversion mechanism includes an inclined surface on the catheter main body that is inclined relative to the axial direction of the catheter main body, and the at least one leaf spring being separated from the inclined surface when the cover member is located at the first position to close the lumen of the tubular body, and the at least one leaf spring being guided by the inclined surface and elastically deformed when the cover member is located at the second position so that the at least one leaf spring is elastically deformed and separated from the outer circumferential surface of the tubular body to thereby open the lumen of the tubular body as taught by Sesser for the purpose of using an art recognize elements for restricting/closing the flow inside the tube (Sesser, abstract, wherein both arts related in fluid flow restriction/ closing element inside a tube/catheter, and wherein the check valve/piston, and tubular body of Altman is replaced with piston, pinching arms and the rubber tube (tubular body) of Sesser so that the flow is open when the needle is out and close as the needle moves inside the cover member).
Re Claim 4, Altman fails to disclose wherein the closing member includes a pair of leaf springs which pinch an outer circumferential surface of the tubular body from both sides.
However, Sesser discloses a fluid regulator (Fig. 1,Fig. 2) and wherein the closing member (60, 62) is closing the tubular body (54) by moving within the inside space of the cover member (space inside 12) in a radial direction intersecting the axial direction of the catheter main body (70, Fig. 1, Fig. 2); a motion conversion mechanism (90, 92) that converts the advancing/retracting motion of the cover member relative to the catheter main body into a moving motion of the closing member (Fig. 1, Fig. 2) so that the closing member closes the lumen of the tubular body when the cover member is located at the first position (Fig. 2) and opens the lumen of the tubular when the cover member is located at the second position (Fig. 1, wherein the regulator is working base on moving the piston 80 inside the cover member 12), and wherein the closing member includes a pair of leaf springs (60, 62) which pinch an outer circumferential surface of the tubular body from both sides(Fig. 2).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modifying closing member and the tubular body of Altman so that the closing member includes a pair of leaf springs which pinch an outer circumferential surface of the tubular body from both sides as taught by Sesser for the purpose of using an art recognize elements for restricting/closing the flow inside the tube (Sesser, abstract, wherein both arts related in fluid flow restriction/ closing element inside a tube/catheter, and wherein the check valve/piston, and tubular body of Altman is replaced with piston, pinching arms and the rubber tube (tubular body) of Sesser so that the flow is open when the needle is out and close as the needle moves inside the cover member).
Re Claim 6, Altman discloses wherein the cover member includes a partition plate (424) which is fixed in the inside space perpendicular to the axial direction of the catheter main body (Fig. 4a) and which is formed with a through-hole through which passes the injection needle (hole for the needle, Fig. 4a), and the elastic member (422) is disposed between a front end portion of the catheter main body and the partition plate of the cover member (¶0032, Fig. 4a).  
 Re Claim 10, Altman discloses a medicine injection catheter (Fig. 1, Fig. 4a) for injecting medicine through a wall of a living body (abstract, Fig. 1), the medicine injection catheter comprising: a catheter main body (418) extending in an axial direction (Fig. 4a), the catheter main body possessing a distal end (close to 408) and including a medicine supply lumen (lumen of 418, ¶0031) configured to receive a medicine supplied from a medicine supply (syringe 33, ¶0025, ¶0031), the medicine supply lumen extending in the catheter main body and opening at the distal end of the catheter main body (418, ¶0031); a tubular body (416) connected to the catheter main body and including a lumen (lumen of 416) in communication with the medicine supply lumen so that medicine in the medicine supply lumen of the catheter main body flows into the lumen in the tubular body (¶0031, ¶0025), the tubular body possessing a central axis and an outer periphery (Fig, 4a), an injection needle (410) connected to the tubular body (Fig. 4a) and possessing a distal end (distal end of 410); the catheter main body, the tubular body and the injection needle being movable together as a unit (Fig. 4a, ¶0030, ¶0032); a tubular cover (402) surrounding an interior in which is located at least a portion of the tubular body (Fig. 4a), the tubular cover including a distal-most end adapted to be brought into contact with the living body during use of the medicine injection catheter (Fig. 1, ¶0034), the tubular cover and the catheter main body being relatively movable so that when the distal-most end of the cover is brought into contact with the living body (Fig. 1) and the injection needle is moved towards the living body during use if the medicine injection catheter (Fig. 1, ¶0034), the tubular cover and the catheter main body are relatively moved from a first position (Fig. 4a) in which the distal-most end of the injection needle is proximal of the distal-most end of the tubular cover so that the distal-most end of the injection needle is covered by the tubular cover and is coved by the tubular body (Fig. 4a) to a second position in which the distal-most end of the injection needle protrudes distally beyond the distal-most end of the tubular cover so that the distal-most end of the injection needle is outside the tubular cover to puncture the living body (¶0032, as the spring 422 is compressed and the needle is outside 402); a spring (422) that applies a biasing force between the tubular cover and the catheter main body to urge the tubular cover towards the first position relative to the catheter main body (¶0032); and a contact part fixed (424 and or the stylet 418) to and movable together with the tubular cover or the catheter main body (Fig. 1, Fig. 4a), and further discloses a check valve is placed on 408 that is capable to seal the flow (¶0031), but it  fails to disclose the tubular body being comprised of a material that is deformable upon application of a force to the outer periphery of the tubular body to close the lumen in the tubular body and prevent the medicine from flowing through the lumen in the tubular body; at least one projection fixed to the catheter main body or the tubular cover and extending inwardly toward the central axis of the tubular body, the at least one projection contact the outer periphery of the tubular body when the catheter main body is in the first position relative to the catheter main body so that the at least one projection applies a force to the tubular body that deforms the tubular body and closes the lumen in the tubular body to prevent the medicine from flowing through the lumen in the tubular body, and a lumen open position in which the at least one projection spaced apart from the outer periphery of the tubular body when the catheter main body is in the second position relative to the catheter main body so that the lumen in the tubular body is open to permit the medicine to flow through the lumen in the tubular body toward the injection needle; and the contact part being configured to be moved into contact with the at least one projection as the cover and the catheter main body are relatively moved from the first position to the second position so that when the distal-most end of the cover is brought into contact with the living body and the injection needle is moved toward the living body the contact part contacts the at least one projection and automatically moves the at least one projection from the lumen closed position to the lumen open position to thereby permit the medicine to flow to the injection needle; the contact part being configured to move out of contact with the at least one projection as the cover and the catheter main body are relatively moved from the second position to the first position so that the at least one projection moves from the lumen open position to the lumen closed position to prevent the medicine from flowing to the injection needle.
However, Sesser discloses a fluid regulator (Fig. 1, Fig. 2) and wherein that the tubular body (54, ¶0025) being comprised of a material that is deformable upon application of a force to the outer periphery of the tubular body to close the lumen in the tubular body and prevent the medicine from flowing through the lumen in the tubular body (Fig.1, Fig. 2, ¶0027); at least one projection (60, 62)  fixed to the catheter main body or the tubular cover (16) and extending inwardly toward the central axis of the tubular body (Fig. 2), the at least one projection contact the outer periphery of the tubular body when the catheter main body is in the first position relative to the catheter main body so that the at least one projection applies a force to the tubular body that deforms the tubular body and closes the lumen in the tubular body to prevent the medicine from flowing through the lumen in the tubular body (Fig. 2, ¶0027), and a lumen open position in which the at least one projection spaced apart from the outer periphery of the tubular body when the catheter main body is in the second position relative to the catheter main body so that the lumen in the tubular body is open to permit the medicine to flow through the lumen in the tubular body toward the injection needle (Fig. 1, the fluid can move upward); and the contact part (80) being configured to be moved into contact with the at least one projection (Fig. 1- Fig. 2) as the cover and the catheter main body are relatively moved from the first position (Fig. 1) to the second position (Fig. 2) so that when the distal-most end of the cover is brought into contact with the living body and the injection needle is moved toward the living body the contact part (80) contacts the at least one projection and automatically moves the at least one projection from the lumen closed position to the lumen open position to thereby permit the medicine to flow to the injection needle (Fig. 1); the contact part (80) being configured to move out of contact with the at least one projection as the cover and the catheter main body are relatively moved from the second position to the first position so that the at least one projection moves from the lumen open position to the lumen closed position to prevent the medicine from flowing to the injection needle (Fig.2).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modifying valve and the tubular member of Altman so that the tubular body being comprised of a material that is deformable upon application of a force to the outer periphery of the tubular body to close the lumen in the tubular body and prevent the medicine from flowing through the lumen in the tubular body; at least one projection fixed to the catheter main body or the tubular cover and extending inwardly toward the central axis of the tubular body, the at least one projection contact the outer periphery of the tubular body when the catheter main body is in the first position relative to the catheter main body so that the at least one projection applies a force to the tubular body that deforms the tubular body and closes the lumen in the tubular body to prevent the medicine from flowing through the lumen in the tubular body, and a lumen open position in which the at least one projection spaced apart from the outer periphery of the tubular body when the catheter main body is in the second position relative to the catheter main body so that the lumen in the tubular body is open to permit the medicine to flow through the lumen in the tubular body toward the injection needle; and the contact part being configured to be moved into contact with the at least one projection as the cover and the catheter main body are relatively moved from the first position to the second position so that when the distal-most end of the cover is brought into contact with the living body and the injection needle is moved toward the living body the contact part contacts the at least one projection and automatically moves the at least one projection from the lumen closed position to the lumen open position to thereby permit the medicine to flow to the injection needle; the contact part being configured to move out of contact with the at least one projection as the cover and the catheter main body are relatively moved from the second position to the first position so that the at least one projection moves from the lumen open position to the lumen closed position to prevent the medicine from flowing to the injection needle as taught by Sesser for the purpose of using an art recognize elements for restricting/closing the flow inside the tube (Sesser, abstract, wherein both arts related in fluid flow restriction/ closing element inside a tube/catheter, and wherein the check valve/piston, and tubular body of Altman is replaced with piston, pinching arms and the rubber tube (tubular body) of Sesser so that the flow is open when the needle is out and close as the needle moves inside the cover member).
Re Claim 11, Altman fails to disclose wherein the at least one projection is a leaf spring attached to an inner surface of the cover, and the contact part including an inclined surface at a distal end portion of the catheter main body that is inclined relative to the axial direction of the catheter main body, the leaf spring being in contact with and guided by the inclined surface of the catheter main body when the cover member is in the second position.
However, Sesser discloses a fluid regulator (Fig. 1,Fig. 2) and wherein the at least one projection is a leaf spring  (60, 62) attached to an inner surface of the cover member (16), and a distal end portion of the catheter main body includes an inclined surface (90, 92) that is inclined relative to the axial direction of the catheter main body, the leaf spring being in contact with and guided by the inclined surface of the catheter main body when the cover member is in the second position (¶0025, Fig. 1).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modifying closing member and the tubular body of Altman so that the at least one projection is a leaf spring attached to an inner surface of the cover, and the contact part including an inclined surface at a distal end portion of the catheter main body that is inclined relative to the axial direction of the catheter main body, the leaf spring being in contact with and guided by the inclined surface of the catheter main body when the cover member is in the second position as taught by Sesser for the purpose of using an art recognize elements for restricting/closing the flow inside the tube (Sesser, abstract, wherein both arts related in fluid flow restriction/ closing element inside a tube/catheter, and wherein the check valve/piston, and tubular body of Altman is replaced with piston, pinching arms and the rubber tube (tubular body) of Sesser so that the flow is open when the needle is out and close as the needle moves inside the cover member).
  Re Claim 12, Altman fails to disclose wherein the at least one projection is a leaf spring attached to an inner surface of the cover, and the contact part including a projecting member fixed to the cover and movable together with the cover member, the projecting member contacting the leaf spring when the cover member is located at the second position to move the leaf spring out of contact with the outer periphery of the tubular body so that the lumen in the tubular body is open.
However, Sesser discloses a fluid regulator (Fig. 1,Fig. 2) and wherein the at least one projection is a leaf spring  (60) attached to an inner surface of the cover member (16), and further comprising a projecting member (62) attached to the cover member and movable together with the cover member, the projecting member contacting the leaf spring when the cover member is located at the second position (Fig. 1) to move the leaf spring out of contact with the outer periphery of the tubular body so that the lumen in the tubular body is open (¶0025, Fig. 1).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modifying closing member and the tubular body of Altman so that the at least one projection is a leaf spring attached to an inner surface of the cover, and the contact part including a projecting member fixed to the cover and movable together with the cover member, the projecting member contacting the leaf spring when the cover member is located at the second position to move the leaf spring out of contact with the outer periphery of the tubular body so that the lumen in the tubular body is open as taught by Sesser for the purpose of using an art recognize elements for restricting/closing the flow inside the tube (Sesser, abstract, wherein both arts related in fluid flow restriction/ closing element inside a tube/catheter, and wherein the check valve/piston, and tubular body of Altman is replaced with piston, pinching arms and the rubber tube (tubular body) of Sesser so that the flow is open when the needle is out and close as the needle moves inside the cover member).
Re Claim 13, Altman fails to disclose wherein the at least one projection comprises a pair of leaf springs which pinch the outer periphery of the tubular body at diametrically opposite sides of the tubular body.
However, Sesser discloses a fluid regulator (Fig. 1, Fig. 2) and wherein the at least one projection comprises a pair of leaf springs (60, 62) which pinch the outer periphery of the tubular body at diametrically opposite sides of the tubular body (¶0025, Fig. 1).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modifying closing member and the tubular body of Altman so that at least one projection comprises a pair of leaf springs which pinch the outer periphery of the tubular body at diametrically opposite sides of the tubular body as taught by Sesser for the purpose of using an art recognize elements for restricting/closing the flow inside the tube (Sesser, abstract, wherein both arts related in fluid flow restriction/ closing element inside a tube/catheter, and wherein the check valve/piston, and tubular body of Altman is replaced with piston, pinching arms and the rubber tube (tubular body) of Sesser so that the flow is open when the needle is out and close as the needle moves inside the cover member).
Re Claim 14, Altman further discloses a partition plate (424) fixed to the cover (402) so that the partition plate and the cover move together as a unit (¶0032), the partition plate including a through-hole through which passes the injection needle (Fig. 4a), and the spring (422) being positioned between the catheter main body and the partition plate (Fig. 4a, ¶0032).  
Re Claim 15, the embodiment of Fig. 4a of Altman fails to disclose wherein relative movement of the cover and the catheter main body is guided by two guide projections that are each positioned in a respective guide groove.
However, the embodiment of Fig. 2a of Altman discloses that relative movement of the cover member (202) and the catheter main body (232) is guided by two guide projections (228a, 228b) that are each positioned in a respective guide groove (grooves of 228a, ¶0028).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modifying closing member and the tubular body of the embodiment of Fig. 4a of Altman to include two projections and guide groove so that relative movement of the cover and the catheter main body is guided by two guide projections that are each positioned in a respective guide groove as taught by the embodiment of Fig. 2a of Altman for the purpose of allowing a needle for penetrating to a depth within a body tissue (Altman, ¶0028).
Re Claim 16, the embodiment of Fig. 4a of Altman fails to disclose wherein the two guide projections are fixed to and extend away from the cover, and the guide grooves are provided in the catheter main body. 
However, the embodiment of Fig. 2a of Altman discloses that relative movement of the cover member (202) and the catheter main body (232) is guided by two guide projections (228a, 228b) that are each positioned in a respective guide groove (grooves of 228a, ¶0028), wherein the two guide projections are fixed to and extend away from the cover member (fig. 2a), and the guide grooves are provided in the catheter main body (¶0028, Fig. 2a).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modifying closing member and the tubular body of the embodiment of Fig. 4a of Altman to include two projections and a respective guide groove so that the two guide projections are fixed to and extend away from the cover member, and the guide grooves are provided in the catheter main body as taught by the embodiment of Fig. 2a of Altman for the purpose of allowing a needle for penetrating to a depth within a body tissue (Altman, ¶0028).
Claims 7-9, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altman in view of Sesser and further in view of Kunis (US. 20150258270A1).
Re Claim 7, Altman in view of Sesser fails to disclose a trap mechanism establishes a negative pressure in the inside space of the cover member to trap a body wall surface of the living body at a front end portion of the cover member.
However, Kunis discloses a catheter (Fig. 1, Fig. 31) wherein a cover member (550) has a trap mechanism (holes in 102”) establishes a negative pressure in the inside space of the cover member (inside 550, abstract, ¶0035) to trap a body wall surface of the living body at a front end portion of the cover member (Fig. 2(g), abstract, ¶0035).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modifying cover member of Altman  to include a trap mechanism so that the cover member comprises a trap mechanism that establishes a negative pressure in the inside space of the cover member to trap a body wall surface of the living body at a front end portion of the cover member as taught by Kunis for the purpose of enhancing tissue puncturing by a needle (Kunis, abstract).
Re Claim 8, Altman in view of Sesser fails to disclose wherein the catheter main body and the cover member are each provided with a contrast marker.
However, Kunis discloses a catheter (Fig. 1, Fig. 31) wherein a cover member (550) has a trap mechanism (holes in 102”) establishes a negative pressure in the inside space of the cover member (inside 550, abstract, ¶0035) to trap a body wall surface of the living body at a front end portion of the cover member (Fig. 2(g), abstract, ¶0035) and wherein the catheter main body (102”, marker 166, ¶0085, ¶0130) and the cover member (550) are each provided with a contrast marker (¶0085, radio opaque, wire, ¶0103).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modifying cover member and the catheter main body of Altman to include a contrast marker so that wherein the catheter main body and the cover member are each provided with a contrast marker as taught by Kunis for the purpose of assisting the physician in visualization of the orientation of the system under imaging (Kunis, ¶0085).
  Re Claim 9, Altman in view of Sesser a medicine injection system comprising: the medicine injection catheter according to claim 1 (see the rejection of claim 1 above); a medicine supply (33, Fig. 1, ¶0025) that supplies medicine into the medicine supply lumen of the medicine injection catheter (¶0025); and a control that controls supply of the medicine by the medicine supply section (plunger of the syringe, Fig. 1, is capable to control the supply) in such a manner that the pressure in the medicine supply lumen of the medicine injection catheter, the pressure being detected by the pressure gauge, is to be constant (this is a functional language limitation and the plunger is capable to be control such as the pressure is constant), but it fails to disclose that a pressure gauge for detecting a pressure in the medicine supply lumen of the medicine injection catheter.
However, Kunis discloses a catheter (Fig. 1, Fig. 31) wherein a cover member (550) has a trap mechanism (holes in 102”) establishes a negative pressure in the inside space of the cover member (inside 550, abstract, ¶0035) to trap a body wall surface of the living body at a front end portion of the cover member (Fig. 2(g), abstract, ¶0035) and wherein a pressure gauge for detecting a pressure in the medicine supply lumen of the medicine injection catheter ( a pressure sensor, ¶0036).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modifying the catheter main body of Altman to include a pressure gauge so that a pressure gauge for detecting a pressure in the medicine supply lumen of the medicine injection catheter as taught by Kunis for the purpose of providing a feedback of the pressure for the right location verification (Kunis, ¶0036).
Re Claim 17, Altman in view of Sesser fails to disclose wherein the catheter main body and the cover are each provided with a contrast marker.
However, Kunis discloses a catheter (Fig. 1, Fig. 31) wherein a cover member (550) has a trap mechanism (holes in 102”) establishes a negative pressure in the inside space of the cover member (inside 550, abstract, ¶0035) to trap a body wall surface of the living body at a front end portion of the cover member (Fig. 2(g), abstract, ¶0035) and wherein the catheter main body (102”, marker 166, ¶0085, ¶0130) and the cover member (550) are each provided with a contrast marker (¶0085, radio opaque, wire, ¶0103).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modifying cover member and the catheter main body of Altman to include a contrast marker so that wherein the catheter main body and the cover member are each provided with a contrast marker as taught by Kunis for the purpose of assisting the physician in visualization of the orientation of the system under imaging (Kunis, ¶0085).
Response to Arguments
Applicant's arguments filed 12/4/2020 have been fully considered but they are not persuasive.
The applicant discloses on pages 14-15 that the application is directed to puncture the wall of the tissue and deliver the medicine, and the Altman’s device is used on the heart tissue which may move due to the heart beating and some of the medicine may fail to reach to the wall of the heart. This is found not persuasive as the spring is capable to bias the needle to be in the tissue as well as the user can move needle to be synchronized with the movement. Also, the application is used in the heart as well.
The applicant argues in the last two paragraphs in page 15 and first 16 line of page 16, that the current device as shown in Fig. 3 present that the movement of the cover member will lead to automatic movement of the projection/ closing member between the open lumen positon and closed lumen positon which is not found in the combination of the art. This is found not persuasive as the combination of the art will form in a similar way as all elements as claimed in Altman’s device except the closing member/ projections will be modified by the system of Sesser. Sesser discloses closing member/ projections that moves to closing the lumen or open the lumen in response to the relative movement between 80 and 16. 
In pages 17-22, the applicant elaborates about the limitation and the feature of the claim and then in page 23, the applicant argues that Altman and Sesser are not combinable as Altman does not need a pressure regulator and ordinary skill person will not combine a catheter for medicine with a non- medical regulator.  This is not persuasive as bot art related to a fluid delivery components and the catheter has a closing/ opening mechanism which can be combine with the system of Sesser.
The applicant argues in middle paragraph of page 23 that Sesser fails to automatically opening and closing the lumen, this is found not persuasive as the 80 and 16 moves relative to each other the lumen will automatically close/ open in same manner as the application. 
The applicant argues in last three line of page 23 up to 24, that the Sesser is not closing the lumen as in ¶0028. The term “regulation” range of control from open to close and by looking at Fig. 2, the further relative movement between 80 and 16 will lead to close the lumen or shut off positon see ¶0038 with similar embodiment.

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        
/Lauren P Farrar/Primary Examiner, Art Unit 3783